IN THE SUPREME COURT OF PENNSYLVANIA


IN THE MATTER OF                          :   No. 2474 Disciplinary Docket No. 3
                                          :
FREDERICK J. MEAGHER, JR.                 :   Board File No. C3-18-15
                                          :
                                          :   (State of New York, Supreme Court,
                                          :   Appellate Division, Third Judicial
                                          :   Department, No. D-211-17)
                                          :
                                          :   Attorney Registration No. 25283
                                          :
                                          :   (Susquehanna)


                                       ORDER

PER CURIAM
      AND NOW, this 9th day of July, 2018, upon consideration of the responses to a

Notice and Order directing Frederick J. Meagher, Jr., to provide reasons against the

imposition of discipline reciprocal to that imposed by the Third Judicial Department of

the State of New York, Frederick J. Meagher, Jr., is suspended from the practice of law

in this Commonwealth for one year, and he shall comply with all the provisions of

Pa.R.D.E. 217.